Citation Nr: 9928282	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a higher rating for his service-
connected post-traumatic stress disorder.  The appellant 
filed a notice of disagreement with this rating determination 
in July 1994.  A statement of the case was issued in July 
1994.  The appellant thereafter perfected an appeal in this 
matter later in July 1994 with the filing of his substantive 
appeal.  The record further discloses that the RO confirmed 
and continued the assigned 10 percent rating for the 
appellant's service-connected post-traumatic stress disorder 
in a June 1995 rating decision.

The Board notes that an increased rating from 10 percent to 
30 percent was granted during the pendency of the appeal in 
this case, by rating action in June 1997.  The United States 
Court of Appeals for Veterans Claims (the United States Court 
of Veterans Appeals prior to March 1, 1999, hereinafter the 
"Court"), has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to a RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit does not abrogate the appeal.  Id.

The assigned 30 percent rating for post-traumatic stress 
disorder was continued in an October 1998 rating action.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's post-traumatic stress disorder is 
currently manifested by clinical symptoms productive of 
severe social and industrial impairment.  Social and 
industrial impairment is currently manifested by reduced 
reliability and productivity due to depression, sleep 
difficulties, nightmares, anxiety, suicidal ideation, 
flashbacks, intrusive thoughts, and irritability with violent 
outbursts.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for an 
increased evaluation for his post-traumatic stress disorder 
(PTSD) is well grounded pursuant to 38 U.S.C.A. § 5107, in 
that his claim is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding is 
predicated upon the evidentiary assertions by the appellant, 
and medical evidence of record documenting treatment for the 
claimed disability.  Drosky v. Brown, 10 Vet. App. 251, 254 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); King v. Brown, 5 Vet. App. 19 (1993).  Once it has 
been determined that a claim is well grounded, as here, VA 
has a statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  38 U.S.C.A. 
§ 5107.  The Board is satisfied that all procurable data has 
been assembled for appellate review, and that the duty to 
assist as mandated by 38 U.S.C.A. § 5107 has been met.  See 
Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999). 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions of 
and issues raised in the record, and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition. 
38 C.F.R. § 4.1.  Medical evaluation reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.

Taking into consideration that this appeal involves the 
assignment of an initial rating following a grant of service 
connection, the Board must consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

By rating action dated in March 1994, service connection was 
granted for post-traumatic stress disorder (PTSD).  Evidence 
reviewed in conjunction with this rating determination showed 
that the appellant was evaluated with PTSD on VA examination 
in January 1993.  Diagnostic findings of polysubstance abuse; 
alcohol, marijuana, and cocaine abuse, and paranoid type 
schizophrenia (Axis I) were also noted.  The medical 
examination report indicated that the appellant reported 
subjective complaints of nightmares, flashbacks with 
occasional association, intrusive thoughts, auditory 
hallucinations accompanied by violent behavior, and feelings 
of suspension and paranoia.  It was noted that the appellant 
was taking prescribed medication, and received regular 
outpatient treatment.  The appellant was also noted to have a 
history of hospitalization in July 1992 for cocaine 
dependency, along with a previous hospitalization for 
suicidal ideation and depression.  In his assessment, the 
examiner noted that the appellant's symptoms were consistent 
with a clinical finding of PTSD, and that he demonstrated 
symptoms of schizophrenia, paranoid type, which the examiner 
opined to be masked and complicated by the appellant's 
substance abuse.  

Clinical records, dated from July 1993 to September 1993, 
document clinical assessments of psychiatric disability, to 
include schizophrenia and organic psychosis secondary to drug 
dependency.  These treatment reports contained no diagnostic 
finding of PTSD.  

Based upon this evidence, the RO granted service-connection 
for the appellant's PTSD condition, and evaluated this 
disorder as 10 percent disabling under Diagnostic Code 9411.

The record next discloses a series of VA hospitalizations in 
1992.  The appellant underwent hospitalization in April 1992.  
The medical report indicated that the appellant sought 
admission at that time for symptoms of depression.  It was 
noted that the appellant had a 20 year history of cocaine 
dependency, and occasional alcohol use.  The appellant 
reported symptoms of flashbacks, nightmares, and 
preoccupation with combat experiences.  He also noted that he 
experienced difficulty with relationships and employment.  
The medical report noted that he reported suicidal ideation 
upon admission, but that this symptomatology remitted.  
During the course of this hospitalization, the appellant was 
detoxed without complications.  He was to be referred for 
further clinical treatment; however, the appellant left the 
ward and did not return.  The final diagnosis was severe 
cocaine dependence, rule out alcohol and other drugs, and 
"crank," amphetamine and marijuana dependence in remission.  
A GAF score of "65/55" was indicated.  The appellant was 
next hospitalized in May 1992.  It was noted that following 
his irregular discharge in connection with his earlier (April 
1992) admission, the appellant abused alcohol and cocaine.  
He was noted to be under the influence of such substances at 
the time of this admission, demonstrating violent and 
threatening behavior.  The medical report noted that the 
appellant was administered only a multivitamin during this 
hospitalization.  A final diagnosis of polysubstance 
dependence, primarily alcohol and cocaine (Axis I) was 
indicated.  The examiner ruled out PTSD as a diagnosis.

In June 1992, the appellant presented with complaints of 
suicidal ideation, and progressive depressive mood.  He 
denied any recent history of flashbacks of Vietnam.  It was 
noted that the appellant did not comply with follow-up 
evaluation as recommended following his June 1992 admission, 
and that he resumed use of cocaine.  The appellant was 
stabilized and then discharged on outpatient status with 
follow-up evaluation scheduled at the clinic.  The appellant 
was treated with multivitamins, in addition to medication for 
other unrelated conditions.  The final diagnosis was cocaine 
dependence (Axis I), and borderline and antisocial 
personality traits (Axis II).  The appellant left the VA 
medical facility against medical advice during a July 1992 
hospitalization.  The diagnostic finding made during the 
previous admission was continued.  In conjunction with a 
hospitalization in late July 1992 for an unrelated condition, 
the appellant reported hearing voices.  A clinical assessment 
of possible schizophrenia was noted.  He was transferred to 
the psychiatric service.  Evaluation revealed no true signs 
or symptoms of psychosis or major mood disorder.  It was 
noted that the appellant had claimed to hear voices, but 
later denied this symptomatology.  The examiner opined that 
alcohol and possible cocaine use were probably involved in 
the mental status changes earlier observed in the appellant.  
The appellant again left the medical facility against medical 
advice.  The final diagnosis was borderline personality 
disorder, plus possible antisocial personality disorder; 
possible malingering versus possible organic hallucinosis; 
and polysubstance abuse (Axis I).

The appellant was next hospitalized in September 1993 
following complaints of homicidal and suicidal ideation 
without plan, with some paranoid ideation and auditory 
hallucination.  There was no evidence of loose associations, 
tangential thinking, or delusions detected on evaluation.  
The appellant reported positive auditory hallucinations, and 
endorsed vague paranoid ideations, suicidal ideation, and 
assaultive behavior.  The appellant was tapered off his 
treatment course of medications since he did not report any 
symptoms of schizophrenia.  It was noted that the appellant 
did not exhibit any inappropriate behavior or outbursts of 
violent behavior.  The medical report noted the appellant's 
main psychiatric problem to be his polysubstance abuse.  The 
appellant was scheduled to be transferred into an inpatient 
rehabilitation program, but was discharged against medical 
advice.  The appellant was readmitted in late September 1993 
with a diagnosis of psychosis, not otherwise specified, and 
rule out PTSD.  It was noted that the appellant had been 
variously diagnosed over the years with chronic paranoid 
schizophrenia and PTSD.  The examiner indicated that an acute 
exacerbation of his chronic underlying psychotic illness was 
precipitated by an argument with his wife.  In October 1993, 
the appellant was admitted at a VA medical facility for 
polysubstance abuse and dependence, continuous; adjustment 
reaction, resolved; and history of malingering (Axis I).  An 
assessment of antisocial personality disorder (Axis II) was 
also indicated.  The appellant was evaluated with a GAF score 
of 40.  The medical report indicated that during the course 
of this hospitalization, the appellant made reference to 
nightmares.  The examiner indicated that the appellant had no 
other signs or symptoms of PTSD syndrome.  Finally, the 
appellant was thereafter admitted to the VA medical facility 
in October 1993 for auditory hallucination and cocaine 
dependence.  The appellant was stabilized and continued on 
medication.  The appellant denied psychotic symptoms, but 
reported that his symptomatology persisted even when he was 
sober.  The final diagnosis was organic hallucinosis, and 
cocaine dependence (Axis I).  A GAF score of 60 was noted.  
The appellant was scheduled for follow-up evaluation on an 
outpatient basis.  

The appellant was admitted for inpatient treatment in July 
1994, following complaints of flashbacks, nightmares, and 
depression.  The clinical reports indicate that the appellant 
reported feeling suicidal secondary to depression two weeks 
earlier, but endorsed no suicidal ideation during this 
admission.  He reported occasional panic symptoms triggered 
by noise or violent incidents, feelings of guilt and sadness, 
and poor concentration.  Therapeutic group counseling was 
recommended.  The appellant was evaluated with a GAF score 
range of 50-60.  The final diagnosis was PTSD, and 
polysubstance abuse in remission.  It was noted that the 
appellant was in stable condition.

An October 1994 medical statement noted that the appellant 
was hospitalized in the PTSD unit from July to August 1994.  
The medical reports noted that the appellant had made 
excellent progress while in this unit.  Included among these 
treatment records were progress notes compiled in conjunction 
with therapeutic counseling sessions conducted in September 
1994. 

Clinical records, dated from November 1995 to December 1996, 
show intermittent treatment the appellant received. These 
records disclose that the appellant was admitted to a VA 
medical facility in November 1995 for cocaine dependence.  At 
that time, the appellant was evaluated with mild stress, and 
poor adjustment in general adaptive functioning.  A GAF score 
of 60 was indicated.   On mental status examination in 
November 1995, the appellant appeared disheveled, and made 
poor eye contact.  He was alert and oriented.  His mood was 
depressed and angry.  His affect was constricted and mildly 
intense.  The appellant endorsed suicidal and homicidal 
ideation at that time, without a plan or intent.  His insight 
and judgment were noted to be questionable.  The diagnostic 
impression was cocaine dependence (Axis I), and antisocial 
personality disorder (Axis II).  The remainder of these 
reports document therapeutic counseling sessions.

A November 1996 hospital report indicated that the appellant 
was admitted for purposes of completing an inpatient 
component of the PTSD treatment program.  The appellant 
presented with complaints of irritability.  On evaluation, he 
was noted to be neat and casually dressed.  He was alert and 
oriented.  His mood was irritable and depressed.  His affect 
was appropriate.  The appellant's thought form and 
progression were evaluated to be within normal limits.  The 
appellant denied hallucinations, delusions, or homicidal or 
suicidal ideation.   His insight and judgment were poor.  It 
was the examiner's assessment that the appellant was 
partially disabled due to his PTSD condition, but that the 
combination of the appellant's PTSD, substance abuse, and 
other disabilities rendered him totally disabled.  The 
overall degree of impairment attributable to his PTSD 
condition was noted to be moderate to severe in nature.   The 
final diagnostic impression was PTSD, and polysubstance 
dependence (Axis I). 

During a January 1997 hospitalization for psychiatric 
counseling, the appellant was evaluated with severe cocaine 
dependence; PTSD; and alcohol, amphetamine, and marijuana 
dependence.  The appellant was evaluated with severe 
stressors.  In this context, it was noted that the appellant 
was unemployed and without a residence.  The examiner noted 
that the appellant's functioning was poor.  The hospital 
report further indicated that a diagnosis of major depression 
was being considered.  

An April 1997 medical statement indicated that the appellant 
was admitted following complaints of depression.  It was 
noted that the appellant had attempted suicide by an overdose 
of cocaine secondary to psychosocial stressors related to his 
family and home life.  During this admission, he was 
transferred to the acute psychiatry unit for treatment of 
other psychiatric conditions.  During the course of this 
hospitalization, the appellant was evaluated as a risk for 
suicide due to familial concerns, identified as the 
appellant's pending divorce proceedings, daughter's drug use, 
and his mother's illness.  The diagnostic assessment was 
depression, not otherwise specified (Axis I).  The appellant 
was evaluated with financial, marital, and other family issue 
stressors.  A GAF score of 20 was indicated.  The appellant 
was continued on his course of treatment with medication at 
the time of his discharge, in addition to outpatient 
treatment.  By the time of his discharge, he expressed no 
suicidal ideation.  Evaluation showed the appellant to be 
cooperative, verbal, nonpsychotic, euthymic, with good memory 
and motivation.  However, the appellant was noted to be 
vulnerable to relapse, and was referred to a "sober living 
house."

The appellant underwent psychological testing, in conjunction 
with VA examination in April 1997.  The test results were 
noted to be suggestive of mild cognitive impairment.  Due to 
the appellant's irritation and impatience, he was unable to 
complete the examination and was excused from further 
testing.  It was also noted that the appellant had a sleep 
disorder which affected his emotional condition.  A clinical 
assessment of chronic PTSD was indicated, although the 
examiner noted that this finding should be confirmed on 
clinical evaluation.     

On mental status examination, in May 1997, the appellant 
reported that he was unable to cope with every day life due 
to stress, anger, and violence.  He indicated that he had 
difficulty dealing with others, and would become impatient, 
and often resort to impulsive violent behavior.  He also 
reported depression, flashbacks, and nightmares.  The 
examiner noted that the appellant reported difficulty with 
coping at that time, particularly due to familial concerns, 
to include his mother's illness and daughter's drug use.  In 
this context, the appellant expressed feelings of frustration 
because of his inability to emotionally or financially assist 
his mother following the stroke she suffered.  The appellant 
reported the onset of his drug dependency following military 
service.  The appellant also noted that he was unable to 
maintain employment for any significant period due to his 
impulsive behavior, which caused him difficulty in getting 
along with others, and dealing with supervisors.  He 
indicated that he also lacked focus due to his symptoms, 
which interferred with his performance.  The appellant 
reported that he had been twice married.  The first marriage 
from 1976 to 1983 ended in divorce.  The appellant again 
married in 1992, and separated from his second wife in 1995.  
He acknowledged that there was physical abuse and subsequent 
court involvement during each marriage.  The medical report 
indicated that the appellant received intermittent treatment 
for his PTSD condition, and took prescribed medication.  It 
was noted that since his previous VA examination in 1993, the 
appellant had undergone four hospitalizations.  During this 
period, the appellant was also incarcerated for parole 
violations, which he attributed to "mounting stress."  The 
appellant was noted to be enrolled in anger management 
treatment at that time, as required by court order.  

On evaluation, the appellant was alert and oriented in all 
spheres.  The examiner indicated that the appellant was 
extremely angry during the initial phase of the interview, 
but later calmed down and was able to interact cooperatively.  
The appellant was noted to often show signs of emotional 
lability, becoming tearful whenever he talked about his guilt 
feelings concerning his mother, and frustrations for what he 
considered a "wasted life" since his service in Vietnam.  
His cognitive process was slow and laborious.  The appellant 
reported some difficulty with memory, and noted that he 
needed to reduce many things to writing.  His mood was angry 
and irritable, and his affect was depressed but congruent.  
The examiner indicated that there was no evidence of major 
thought disorder, except that the appellant's abstract 
thinking was concrete and his ideation was fully colored by 
paranoid suspicions, particularly with respect to authority 
or bureaucratic services.  The appellant denied auditory 
hallucinations.  He complained of hypervigilance, exaggerated 
startle response to noises, impulsive and explosive violent 
temper, nightmares, flashbacks, and inability to cope with 
others.  He also reported episodes of depression, which at 
times includes strong suicidal ideas.  The diagnostic 
impression was of PTSD; depressive disorder not otherwise 
specified; and multi-substance abuse, particularly cocaine in 
early remission (Axis I).   An assessment of antisocial 
behavior (Axis II) was also indicated.  He was evaluated with 
severe psychosocial stressors.  A GAF score of 50 was 
indicated.  

In his assessment, the examiner indicated that the 
appellant's symptoms continued unabated, and that his 
condition was evaluated to be at least guarded.  It was noted 
that the appellant has a very sporadic occupational record, 
having last worked in 1985.  The appellant was noted to have 
been consistently fired due to problems of discipline, and 
violent behavior.   He admitted difficulty coping, memory 
problems, resulting in problems with attention, 
concentration, and work related activities.

In correspondence dated February 1998, the appellant reported 
that he continued to be treated with medication, and received 
outpatient treatment at the VA medical facility. 

Clinical records, dated from June 1992 to September 1998, 
were thereafter received.  These clinical reports include 
duplicates of previous VA hospital reports with progress 
notes, and reports compiled by social workers during these 
periods.  Among the more recent treatment records were 
clinical notes compiled during the April 1997 
hospitalization.  The appellant was next seen in May 1997 for 
evaluation.  During this interview, the appellant's mood was 
evaluated as depressed.  The appellant reported financial 
problems.  He also reported symptoms of anger, daily 
nightmares, and occasional flashbacks.  The appellant 
indicated that he experienced intrusive thoughts of being in 
combat.  He reportedly averaged approximately four hours 
sleep each night.  The clinical assessment was PTSD.  The 
examiner increased the dosage of the appellant's medication.  
When seen in June 1997, the appellant reported feeling poorly 
while taking medication.  He indicated that he experienced 
intrusive thoughts, anxiety, and depression.  It was noted 
that the appellant was concerned whether he would be sent to 
prison because a check he negotiated.  He reported that he 
was not sleeping well with use of medication.  The assessment 
was PTSD.  He was continued on a course of prescribed 
medication.  

In August 1997, the appellant reported multiple stressors 
including unemployment, a lost wallet, and homelessness.  He 
indicated that he was becoming more depressed and angry due 
to these reported stressors, and noted that he had not taken 
his medication for approximately three weeks.  He denied any 
recent substance abuse.  Mental status examination showed the 
appellant's mood to be depressed.  His affect was appropriate 
and stable.  His thought processes were linear.  The 
appellant denied any suicidal or homicidal ideation, or any 
psychotic symptoms.  His insight and judgment were fair.  The 
clinical report indicated that the appellant was restarted on 
antidepressant medication.  

By December 1997, the appellant sought a referral for 
treatment in a day program for his psychiatric conditions, 
which were noted as depression, bipolar, schizophrenia, and 
schizoaffective disorder.  The clinical report indicated that 
the appellant was separated from his wife, and was homeless 
following a brief reconciliation with his second wife.  The 
appellant was noted to be unable to reside with his mother 
due to a violent episode that occurred in 1992 between the 
appellant and his mother's boyfriend, whom provides her with 
support.  During the assessment, the appellant denied any 
present or past history of hallucinations, but acknowledged 
that he experienced occasional nightmares.  His thought 
process was linear.  There were no overt symptoms of 
psychosis.  His memory was grossly intact.  He was noted to 
be cooperative and pleasant.  The clinical assessment was 
alcohol, and cocaine dependency (Axis I).  It was noted that 
the appellant reported that he last used alcohol and drugs in 
December 1997.  An assessment of personality disorder (Axis 
II) was also indicated.  The examiner noted that "it 
appeared that his blunted affect at times was perceived as 
depression, and he avoided dealing with psychological issues 
and symptoms by masking them in substance use."  It was 
noted that the appellant last worked in 1995, and prior to 
that he worked from 1984 to 1986 in housekeeping.  


Analysis

PTSD is rated under the portion of the VA Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. § 
4.130.  61 Fed.Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the fact that the 
appellant filed his claim before November 7, 1996, the Board 
will evaluate his psychiatric disability below in light of 
both the new and old rating criteria.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The appellant is currently evaluated as 30 percent disabled 
under 38 C.F.R. § 4.132 Diagnostic Code 9411.  Diagnostic 
Code 9411 provides the rating criteria for PTSD.

The rating criteria in effect for mental disorders prior to 
November 1996, provided for a 50 percent evaluation where the 
ability to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or that the individual must be 
demonstrably unable to obtain or retain employment.

The rating criteria for mental disorders which became 
effective November 7, 1996, provide for a 50 percent rating 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Regarding the claim for an increased rating for PTSD, the 
Board has reviewed the pertinent evidence of record and 
determines that the appellant's disability picture for his 
service-connected PTSD, although currently evaluated as 30 
percent disabling, more nearly approximates the criteria 
required for a 70 percent evaluation under both the old and 
new provisions of Diagnostic Code 9411.  38 C.F.R. § 4.7.  In 
this regard, the Board notes that the evidence discloses a 
series of hospitalizations for polysubstance abuse, with 
treatment for PTSD symptomatology as well.  In this context, 
medical evidence has indicated that the appellant's 
psychiatric symptoms are masked by his substance abuse.  
Notably, medical opinion has indicated that the appellant is 
partially disabled due to his PTSD condition.  The overall 
degree of impairment that is solely attributable to PTSD is 
moderate to severe in nature.  However, the combination of 
the appellant's PTSD, polysubstance abuse, and other 
conditions is noted to render him totally disabled.  During 
his most recent hospitalization in April 1997, the appellant 
was depressed, and expressed suicidal ideation due to 
familial and marital stressors.  He was evaluated with a GAF 
score of 20 at that time.  However, by the time of his 
discharge, the appellant was evaluated as cooperative, 
verbal, nonpsychotic, and euthymic.  There was evidence of 
suicidal ideation.  On VA examination in May 1997, the 
appellant reported that he was unable to cope, and 
experienced difficulty in dealing with others.  He 
experienced depression, flashbacks, nightmares, and impaired 
concentration and memory.  While he did not express suicidal 
ideation, he acknowledged that he experienced strong suicidal 
ideas.  The appellant's treatment course included prescribed 
medication and outpatient counseling.  The appellant was 
diagnosed with PTSD, depressive disorder, and multi-substance 
abuse.  

The Board observes that outpatient treatment records show 
that the appellant reported symptoms of depression, anger, 
sleep difficulties, nightmares, occasional flashbacks, and 
intrusive thoughts.  During this period, the appellant 
reported stressors of familial, financial, and marital 
concerns.  Clinical records show that the appellant's 
medication was reviewed and changed based upon his reported 
symptomatology.  On evaluation in December 1997, there was no 
evidence of overt psychosis.  The appellant's thought process 
was linear.  His memory was grossly intact.  He denied any 
hallucinations.  The appellant indicated that he experienced 
nightmares.  He acknowledged that he last used drugs and 
alcohol that month.  It was the examiner's assessment that 
the appellant's symptoms were masked by his substance abuse.

The evidence of record shows that the appellant has a well 
documented history of PTSD, and that his PTSD condition has 
included symptoms of depression, sleep difficulties, 
nightmares, anxiety, exaggerated startle response, 
flashbacks, suicidal ideation, and irritability with violent 
outbursts.  Therefore, in light of the above, and resolving 
all doubt in the appellant's favor, the Board finds it 
reasonable to conclude that the symptomatology associated 
with the appellant's service-connected PTSD more nearly 
describes that of a 70 percent rating under the old criteria 
of Diagnostic Code 9411 (which were in effect through 
November 6, 1996), as well as the amended criteria of 
Diagnostic Code 9411 (which became effective from November 7, 
1996).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this regard, the Board finds that the disability picture 
presented herein is not indicative of total impairment of 
social and industrial capabilities.  The evidence of record 
shows that the appellant has been twice married.  The first 
marriage lasted approximately seven years.  He apparently 
maintains some contact with his daughter, who resides with 
the appellant's first wife.  The appellant again married in 
1992, but separated from his current wife in 1995.  The 
evidence shows that he recently had a brief period of 
reconciliation with his second wife.  The appellant also 
maintains a relationship with his mother.  While the 
appellant has a significant history of hospitalizations in 
inpatient treatment programs to address his drug use, the 
record shows that the appellant has recently requested 
placement in a residential treatment facility to address his 
drug use.  In this context, the record discloses that the 
appellant was reluctant to accept a particular placement, 
believing that his presence in that facility would cause him 
to relapse.  In addition, the outpatient treatment records 
show that in December 1997 he underwent a psychological 
assessment.  On mental status evaluation, the examiner noted 
that there were no indications of any type of thought 
disorder, and the appellant's thought process was linear, 
with no pathology noted.  The appellant demonstrated a full 
range of appropriate affect.  He denied any suicidal or 
homicidal ideation, and there was no evidence of any 
delusional thinking.  The appellant reported that he had 
adequate resources to maintain himself in the sober living 
house in which he presently resides.  Therefore, in light of 
the above, while the appellant's psychiatric disorder results 
in severe disability, the clinical findings and opinion noted 
on examination do not indicate that the assignment of an 
evaluation in excess of 70 percent under the previous 
criteria of Diagnostic Code 9411 (effective through November 
6, 1996), is warranted.

Furthermore, to warrant a 100 percent evaluation under the 
amended criteria of Diagnostic Code 9411 (effective from 
November 7, 1996), it must be shown by the evidence of record 
that there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130 (1997).  This type of symptomatology is not 
currently shown.

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
would be used in the appellant's case since his claim for an 
increased rating was filed before the regulatory change 
occurred.  Under 38 C.F.R. § 4.16(c), total disability 
ratings for compensation are provided if the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent evaluation under the appropriate 
diagnostic code.   In this case, the appellant has a mental 
disorder herein evaluated as 70 percent disabling.  
Therefore, if his PTSD condition precludes him from securing 
or following a substantially gainful occupation, 38 C.F.R. § 
4.16(c) entitles the appellant to a 100 percent schedular 
rating.

In the instant case, the evidence of record shows that the 
appellant's PTSD condition has interfered with his ability to 
work with other individuals.  Specifically, the appellant has 
indicated that he experiences difficulty in relating to 
others, particularly those in supervisory positions, and that 
he lacks focus.  The Board notes that the clinical records 
document a sporadic work history, with the appellant having 
last worked in 1995.  However, the appellant's PTSD 
symptomatology albeit severe, has not been found to render 
the appellant unemployable.  As indicated, the appellant's 
PTSD condition was determined to result in moderate to severe 
impairment overall, but was not productive of total 
disability.  Therefore, although the appellant's only 
compensable service-connected disability, PTSD, has been 
assigned a 70 percent evaluation, it is the Board's opinion 
that, in light of the above, the appellant's PTSD condition 
does not preclude him from securing or following some form of 
substantially gainful employment.  Accordingly, 38 C.F.R. § 
4.16(c) is not for application.



ORDER

An increased evaluation for post-traumatic stress disorder is 
granted, subject to the law and regulations governing the 
award of monetary awards.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

